DETAILED ACTION
This office action is responsive to communication filed on January 23, 2021.
Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 1 and 6, that Yoshida does not expressly or inherently describe at least, for example, the features of “a transfer transistor configured transfer the charge generated in the photodiode to the FD unit, wherein the transfer transistor of a first pixel of the plurality of pixels is configured to transfer the charge to the FD unit of the first pixel concurrently with the transfer of the charge by the transfer transistor of a second pixel of the plurality of pixels to the FD unit of the second pixel,” as recited in amended independent claims 1 and 6.  Specifically, Applicant asserts that, according to the timing diagram of figure 8 of Yoshida, the respective transfer transistors of the first and second pixels do not transfer charges concurrently.
The Examiner respectfully disagrees.  Claims 1 and 6 are apparatus claims, directed toward a solid-state imaging element and an electronic device, respectively.  MPEP 2114(II) teaches that a manner of operating the device does not differentiate the apparatus claim from the prior art.  As detailed in MPEP 2114(II), “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Yoshida et al. teaches all of the structural limitations of claims 1 and 6.  In particular, Yoshida et al. teaches a transfer transistor (e.g. Mtx1 or Mtx2, figure 7) configured transfer the charge generated in the photodiode (PD1 or PD2) to the FD unit (FD1 or FD2, paragraphs 0042 and 0043), wherein the transfer transistor (Mtx1) of a first pixel of the plurality of pixels (see figure 7) is configured to transfer the charge to the FD unit (FD1) of the first pixel (see figure 7) concurrently with the transfer of the charge by the transfer transistor (Mtx2) of a second pixel of the plurality of pixels (see figure 7) to the FD unit (FD2) of the second pixel (As shown in figure 7, a first transistor (Mtx1) is operated according to a control signal ϕT1, and a second transistor (Mtx2) is operated according to control signal ϕT2.  The transistors (Mtx1, Mtx2) are configured to transfer charges concurrently, as this only involves suppling the control signals (ϕT1, ϕT2) concurrently.).  The claim recitation that the transfer transistors of the respective first and second pixels are configured to transfer the charges concurrently, does not change the structures of the respective transistors.  As such, this recitation does not differentiate the apparatus of claim 1 or claim 6 from the prior art.  As per the timing diagram of figure 8 of Yoshida et al., whether the transistors are operated concurrently in this timing diagram is inconsequential as to whether the transistors are configured to be operated concurrently (i.e. whether their structures permit concurrent operation).  The transfer transistors are configured to be operated concurrently for the reasons discussed above.
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Title is hereby removed in view of Applicant’s response. 
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. (US 2018/0288346).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1, 2 and 6 by reference.


	A solid-state imaging element (figure 7) comprising: 
	a plurality of pixels (100, figure 1, paragraph 0021), wherein each pixel (100) of the plurality of pixels includes (see figure 7):
	a photodiode (PD1) configured to perform photoelectric conversion (see paragraph 0024);
	a floating diffusion (FD) unit (FD1) to which charge generated in the photodiode (PD1) is transferred (see figure 7, paragraph 0024);
	a transfer transistor (e.g. Mtx1 or Mtx2, figure 7) configured transfer the charge generated in the photodiode (PD1 or PD2) to the FD unit (FD1 or FD2, paragraphs 0042 and 0043), 
	wherein the transfer transistor (Mtx1) of a first pixel of the plurality of pixels (see figure 7) is configured to transfer the charge to the FD unit (FD1) of the first pixel (see figure 7) concurrently with the transfer of the charge by the transfer transistor (Mtx2) of a second pixel of the plurality of pixels (see figure 7) to the FD unit (FD2) of the second pixel (As shown in figure 7, a first transistor (Mtx1) is operated according to a control signal ϕT1, and a second transistor (Mtx2) is operated according to control signal ϕT2.  The transistors (Mtx1, Mtx2) are configured to transfer charges concurrently, as this would only involve suppling the control signals (ϕT1, ϕT2) concurrently.);
	an amplification transistor (pixel transistor, Mpx1) that has a gate electrode to which the FD unit (FD1) is connected (see figure 7, paragraph 0024); and
	a selection transistor (Msx1, Msx2) configured to select a pixel of the plurality of pixels (see paragraph 0119);

	an AD converter that includes a differential pair (i.e. includes a differential pair including the first MOS transistor (M3) and the amplification transistor (Mpx1), see figure 7, paragraphs 0025, 0026 and 0119.), wherein
	the differential pair includes the first MOS transistor (M3) and the amplification transistor (Mpx1, paragraphs 0026 and 0119),
	the AD converter is configured to execute an AD conversion on a pixel signal based on an amount of light received by the selected pixel (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121),
	the AD conversion is executed with respect to the reference signal (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121), and
	a determined number of the pixels of the plurality of pixels share the AD converter (e.g. two pixels (100) in figure 7).

	Consider claim 2, and as applied to claim 1 above, Yoshida et al. further teaches a second MOS transistor to which a constant bias voltage is input, wherein the selection transistor is disposed on a side close to the second MOS transistor with respect to the amplification transistor (As detailed in paragraph 0045, “an N-channel MOS transistor in which a predetermined bias voltage is applied to a gate may be used as the tail current 

	Consider claim 6, Yoshida et al. teaches:
An electronic device (photoelectric conversion apparatus, figure 1) comprising a solid-state imaging element (see figure 7), 
wherein the solid-state imaging element (figure 7) includes: 
	a plurality of pixels (100, figure 1, paragraph 0021), wherein each pixel (100) of the plurality of pixels includes (see figure 7):
	a photodiode (PD1) configured to perform photoelectric conversion (see paragraph 0024);
	a floating diffusion (FD) unit (FD1) to which charge generated in the photodiode (PD1) is transferred (see figure 7, paragraph 0024);
	a transfer transistor (e.g. Mtx1 or Mtx2, figure 7) configured transfer the charge generated in the photodiode (PD1 or PD2) to the FD unit (FD1 or FD2, paragraphs 0042 and 0043), 
	wherein the transfer transistor (Mtx1) of a first pixel of the plurality of pixels (see figure 7) is configured to transfer the charge to the FD unit (FD1) of the first pixel (see figure 7) concurrently with the transfer of the charge by the transfer transistor (Mtx2) of a second pixel of the plurality of pixels (see figure 7) to the FD unit (FD2) of the second pixel (As shown in figure 7, a first transistor (Mtx1) is operated according to a control signal ϕT1, and a second transistor (Mtx2) is operated according to control signal ϕT2.  
	an amplification transistor (pixel transistor, Mpx1) that has a gate electrode to which the FD unit (FD1) is connected (see figure 7, paragraph 0024); and
	a selection transistor (Msx1, Msx2) configured to select a pixel of the plurality of pixels (see paragraph 0119);
	a first metal oxide semiconductor (MOS) transistor (differential transistor, M3) to which a reference signal (VRMP) is input (see figure 7, paragraph 0025); and
	an AD converter that includes a differential pair (i.e. includes a differential pair including the first MOS transistor (M3) and the amplification transistor (Mpx1), see figure 7, paragraphs 0025, 0026 and 0119.), wherein
	the differential pair includes the first MOS transistor (M3) and the amplification transistor (Mpx1, paragraphs 0026 and 0119),
	the AD converter is configured to execute an AD conversion on a pixel signal based on an amount of light received by the selected pixel (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121),
	the AD conversion is executed with respect to the reference signal (i.e. the comparison portion of AD conversion which compares the pixel signal, which is based on an amount of light received by the selected pixel, with the reference signal, see paragraphs 0119-0121), and
	a determined number of the pixels of the plurality of pixels share the AD converter (e.g. two pixels (100) in figure 7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Ignjatovic et al. (US 7,847,846).

	Consider claim 3, and as applied to claim 1 above, Yoshida et al. further teaches a second MOS transistor to which a constant bias voltage is input (As detailed in paragraph 0045, “an N-channel MOS transistor in which a predetermined bias voltage is applied to a gate may be used as the tail current source IS1”.  As shown in figure 7, the tail current source (IS1) is on the side of the selection transistor (MSx1) with respect to the amplification transistor (Mpx1).).
	However, Yoshida et al. does not explicitly teach that the selection transistor is disposed on a side opposite to the second MOS transistor with respect to the amplification transistor.
	Ignjatovic et al. similarly teaches a pixel circuit (figure 4) with a selection transistor (Q2, 108), an amplification transistor (Q3, 112) and a tail current source (Ibias, 404), column 7, lines 50-58.
	However, Ignjatovic et al. additionally teaches that the selection transistor (Q2, 108) is disposed on a side opposite to the tail current source (IS1) with respect to the amplification transistor (Q3, 112, see figure 4).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Kondo (US 2013/0126710).

	Consider claim 5, and as applied to claim 1 above, Yoshida et al. does not explicitly teach that each pixel of the plurality of pixels further includes a discharge transistor configured to discharge the charge accumulated in the photodiode.
	Kondo similarly teaches an array of pixels (50, figure 1), wherein each pixel (see figure 3) includes a photodiode (101), selection transistor (107) and amplification transistor (106), see paragraph 0096.
	However, Kondo additionally teaches that each pixel (figure 3) further includes a discharge transistor (photoelectric conversion element reset transistor, 102) that discharges the charge accumulated in the photoelectric conversion unit (101) before exposure is started (“When the exposure of the global shutter system is performed, the vertical reading circuit 20 causes the photoelectric conversion elements 101 of all the unit pixels 50 to simultaneously start the photoelectric conversion by simultaneously 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each pixel taught by Yoshida et al. include a discharge transistor as taught by Kondo for the benefit of enabling global reset of a pixel array (Kondo, paragraph 0109).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2018/0288346) in view of Ignjatovic et al. (US 7,847,846), as applied to claim 3 above, and further in view of Kondo (US 2013/0126710).

	Consider claim 4, and as applied to claim 3 above, the combination of Yoshida et al. and Ignjatovic et al. does not explicitly teach that the solid-state imaging element has a layered structure obtained by stacking a pixel chip in which at least the photoelectric conversion unit is formed, and a circuit chip in which a signal processing circuit that performs signal processing on the pixel signal is formed, and the selection transistor is formed on a side of the circuit chip.
	Kondo similarly teaches an array of pixels (50, figure 1), wherein each pixel (see figure 3) includes a photodiode (101), selection transistor (107) and amplification transistor (106), see paragraph 0096.
	However, Kondo additionally teaches that the solid-state imaging element has a layered structure (see figure 3) obtained by stacking a pixel chip (first substrate, 11) in which at least the photoelectric conversion unit (101) is formed (see figure 3, 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the solid-state imaging element taught by the combination of Yoshida et al. and Ignjatovic et al. comprise a layered structure as taught by Kondo for the benefit of decreasing a chip area of a substrate including the photoelectric conversion unit (Kondo, paragraph 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2011/0080500) teaches concurrently transferring charge from photodiodes of all pixels in an array via transfer transistors (see paragraph 0050).
Wan et al. (US 2015/0358510) teaches concurrently transferring charge from photodiodes of all pixels in an array via transfer transistors (see paragraph 0021).
 Webster (US 2015/0340391) teaches concurrently transferring charge from photodiodes of all pixels in an array via transfer transistors (see paragraph 0018).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696